231 Ga. 759 (1974)
204 S.E.2d 295
SHEPHERD
v.
DAMPIER.
28623.
Supreme Court of Georgia.
Submitted January 25, 1974.
Decided February 18, 1974.
James C. Bonner, Jr., for appellant.
Moore & Chambliss, C. Saxby Chambliss, for appellee.
UNDERCOFLER, Justice.
This appeal is from a ruling of the habeas corpus court remanding applicant to the custody of the respondent. A motion to dismiss the appeal was made by the respondent on the basis that the appellant is no longer in custody but has been granted an "order of reprieve and order of conditional commutation" and because his sentence expires on February 7, 1974.
Since the appellant is no longer in the custody of the respondent and his sentence has expired, the appeal is dismissed. Sorrow v. *760 Vickery, 228 Ga. 191 (184 SE2d 462).
Appeal dismissed. All the Justices concur.